Citation Nr: 1047099	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to December 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection for a low 
back disorder.  


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently 
experiences a low back disorder.
      
2.  There is no competent or credible evidence of a connection 
between the Veteran's military service and his current low back 
disorder, or of a diagnosis of such a disorder during service, 
within one year after service, or for many years thereafter, or 
of a history of continuity of symptomatology of a low back 
disorder after the Veteran's service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letter from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
February 2005.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary to 
substantiate his service connection claim; (2) informing him 
about the information and evidence that the VA would seek to 
provide; and (3) informing him about the information and evidence 
that he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in August 2005, the preferred 
sequence.  But in Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure that the 
Veteran receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that the 
intended purpose of the notice is not frustrated and he is still 
provided proper due process.  Id. at 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending the additional 
Dingess-compliant VCAA notice letter in May 2006 by 
readjudicating the case by way of the January 2007 SSOC.  In 
essence, the timing defect in the Veteran's notice has been 
rectified by the latter readjudication.  In addition, the Veteran 
has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).  Therefore, since the VA cured the timing error 
and because the Veteran did not challenge the sufficiency of the 
notice, the Board finds that the VA complied with its duty to 
notify.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), VA treatment records, and private medical evidence as 
identified by the Veteran.  The Veteran has submitted personal 
statements, and private medical evidence.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to assist 
the Veteran in gathering information to advance his claim has 
been met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  As indicated below, the Board 
has concluded that the Veteran's statements regarding the nature 
and extent of his in-service injury, as well as his statements 
regarding the history of his current low back disorder and its 
connection to service, are not credible.  The Board has also 
addressed the Veteran's VA medical treatment records which repeat 
the Veteran's contentions without addressing any of his relevant 
treatment history, and as such do not provide competent or 
credible evidence of a link between his service and his current 
low back disorder.  Therefore, the evidence indicates that the 
in-service injury did not occur as alleged by the Veteran, and, 
even so, there is no competent or credible evidence of a link 
between the Veteran's in-service fall and his current low back 
disorder.  Without some competent or credible evidence of such a 
link, a VA medical examination is not required.  Thus, the Board 
is satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis - Service Connection for a Low Back Disorder

The Veteran has claimed that he currently experiences a low back 
disorder due to his military service.  See the Veteran's January 
2005 claim.  Specifically, the Veteran has indicated that he fell 
from a "training bar," and that he experienced periodic leg 
numbness and groin pain due to his back injuries.  See the 
Veteran's February 2005 statement, May 2006 notice of 
disagreement (NOD), and February 2007 substantive appeal (VA Form 
9).  The Veteran has also indicated that he has had constant low 
back pain since his fall.  See the January 2005 claim, and May 
2006 NOD.  

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran has submitted, and the 
AOJ has also obtained, private treatment records which document a 
history of low back pain and treatment beginning in March 1991, 
after a motor vehicle accident.  At that time, the Veteran was 
diagnosed with back pain with L5 and S1 radiculopathy on the 
right.  He was subsequently treated with a lumbar discectomy and 
foramenostomy.  In September 1992, the Veteran was diagnosed with 
L4-5 disc herniation by CT (computerized tomography) scan and a 
myelogram.  In August 2003, a private treatment record indicates 
that he was diagnosed after another myelogram with lumbar 
psuedoarthrosis L4-L5 and L5-S1, and treated with a spinal 
fusion.  Finally, the VA medical treatment records obtained by 
the AOJ also document ongoing treatment for chronic back pain 
beginning in January 2007.  Therefore, the Board concedes that 
the Veteran currently experiences a low back disorder for which 
service connection may be granted.

Consequently, the determinative issue is whether the Veteran's 
current low back disorder is attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  It is in this critical respect the Veteran's claim fails.

The Veteran has indicated that he was injured during his military 
service, and that he has had ongoing symptoms since that time.  
See the Veteran's January 2005 claim, and May 2006 NOD.  As such, 
the Veteran has indicated that he incurred his current back 
disorder during his military service with a chronic disorder 
during service and continuity of symptomatology after.  In such 
an instance, the Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the credibility 
and probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its rejection 
of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
The competence of evidence, the Court has held, is a 
legal concept, which is useful in determining whether testimony 
may be heard and considered by the trier of fact, while the 
credibility of such evidence is a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, 
supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Veteran's statements regarding the original 
nature of his injury have grown increasingly extreme over the 
course of his appeal.  Initially he merely indicated that he fell 
off of a training bar which caused an "impact on [his] low back 
and groin area," indicating that he was returned to his unit on 
light duty.  He also indicated, however, that it was not until 
years later that he realized that his "leg numbness and pain in 
[his] groin" was due to nerve damage caused by his fall.  See 
the Veteran's statement dated February 2005.  Then, in March 
2005, the Veteran indicated that, during a "drownproofing" 
exercise, he could not move his right leg and his drill 
instructors removed him from the pool to beat him, and he was 
lucky that "they did not kill [him]."  Then, in his May 2006 
NOD, the Veteran indicated that one of his drill instructors 
actually kicked him onto the crossbars.  He indicated that he was 
not provided with proper treatment for a concussion, or an x-ray, 
but that he was placed on light duty for "several weeks."  The 
Veteran also indicated that he was hospitalized for loss of 
feeling in his legs during another training exercise.  Then, in 
his February 2007 VA Form 9, the Veteran reiterated his basic 
contentions regarding the fall and lack of proper treatment.  He 
also reiterated his contentions regarding the "drownproofing" 
exercise, but indicated that instead of receiving a beating he 
was told that he would be considered a malingerer and "put in 
the motivational platoon."  

The Board acknowledges that the Veteran is competent to report 
pain in his groin and leg throughout service after his injury, as 
well as to report statements of one of his treating physicians.  
Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App 362, 368 (2005).  In this regard, the Veteran has 
provided increasingly extravagant statements indicating that he 
did not receive proper treatment at the time of his injury, and 
that his injury was the result of an attack by his drill 
instructors.  However, his statement that he was threatened with 
discipline, or alternatively beaten, for symptoms of his injury 
during service training exercises have not been consistent and 
are not inherently credible.  

Furthermore, the Veteran's statements regarding his original 
treatment and symptoms do not comport with the evidence of 
record.  In regards to his service, the Veteran's STRs document 
that on September 10, 1968, he was treated for a fall while 
climbing, and that he had suffered a minor abrasion and 
tenderness to the crotch.  He was treated with a cold compress 
for 1 hour, and assigned light duty for 12 hours.  The next day 
he returned via ambulance with pain in the left teste, at that 
time he was given light duty for 48 hours and crotch support.  
This medical record is signed by a doctor, contrary to the 
Veteran's February 2007 VA Form 9.  In addition, he was also 
thereafter provided with a PULHES examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the PULHES 
profile reflects the overall physical and psychiatric condition 
of the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  In this 
case, the Veteran was given a rating of 1 in every category, 
including P (being the heading for physical stamina), U (being 
the heading for "Upper extremities" including the upper spine 
(cervical, thoracic, and upper lumbar) in regard to strength, 
range of motion, and general efficiency), and L (being the 
heading for "Lower extremities" including the feet, legs, 
pelvic girdle, lower back musculature and lower spine (lower 
lumbar and sacral) in regard to strength, range of motion, and 
general efficiency)).  This evidence from the Veteran's service 
shows that the Veteran was provided with initial treatment as 
well as thorough follow-up and treatment by a competent 
physician.  He was then subsequently provided a thorough 
examination to assess his physical capacities after his injury.  
Finally, the record shows that his treatment was overseen by a 
physician and that he was only given 48 hours of light duty, as 
opposed to the several weeks alleged by the Veteran.  Then, in 
December 1966, the Veteran was provided with a discharge 
examination wherein his spine and lower extremities were again 
found to be normal.  

The Veteran's STRs were generated with a view towards 
ascertaining his then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
reported history).  As such, these contemporaneous records 
directly contradict the Veteran's statements regarding the 
history of his disorder, and outweigh his statements which have 
been found not to be credible due to their contradictory nature.  
Furthermore, his personal interest to receive monetary benefits 
also becomes a factor when the evidence of record is inconsistent 
with his lay assertions.  Therefore, overall, with the Veteran's 
statements regarding the history of his disorder are not 
considered credible, and the Veteran's STRs, as a whole, provide 
evidence against a finding of a back injury, or any chronic low 
back disorder in service, with no evidence that the current 
disorder is a manifestation of an in-service chronic disorder.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

In this respect, the Board also notes that the Veteran has 
indicated that his groin pain is due to his back injury.  See the 
Veteran's February 2005 statement.  However, none of the private 
treatment records obtained at the Veteran's behest indicate any 
such connection.  In fact, private treatment records dated in 
September 2000 and January 2001 from A. Verga, M.D., indicate 
that the Veteran was experiencing groin pain, but ultimately 
diagnosed the Veteran with gallstones.

In addition, post-service, the evidence as a whole does not 
establish continuity of symptomatology of a low back disorder.  
38 C.F.R. § 3.303(b).  The Veteran has provided some evidence in 
this regard.  The Veteran indicated that he experienced constant 
symptoms of low back pain.  See the Veteran's January 2005 claim 
and May 2006 NOD.  However, he has indicated at other times that 
his ongoing symptoms have instead consisted of leg numbness and 
groin pain.  See the Veteran's February 2005 statement and 
February 2007 VA Form 9.  The Veteran has also indicated that one 
of his post-service private physicians indicated that his back 
disorders began as a result of his in-service injury.  See the 
Veteran's February 2005 statement.  The Board acknowledges the 
Veteran is competent to report low back pain or other relevant 
symptoms after his military service.  Layno, 6 Vet. App. at 469; 
see also 38 C.F.R. § 3.159(a)(2).  However, as with the Veteran's 
statements regarding his original injuries, he has provided 
statements which are inconsistent and thus the Board concludes 
that these statements are not credible.  

Nevertheless, the Board cannot determine that lay evidence lacks 
credibility solely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, 
however, in the present case consider a lack of contemporaneous 
medical evidence as one factor in determining the credibility of 
lay evidence.  Id. at 1337.  The Board bases the conclusion that 
the Veteran's statements on the Veteran's inconsistent statements 
regarding the nature and history of his injury and disorder, and 
the fact that where the events are recorded his version is 
directly contradicted by the evidence of record.

The Board also acknowledges the Veteran's spouse's statement 
submitted in July 2005.  The Veteran's spouse indicated that he 
was treated for back problems in 1969, and he had had back 
problems since.  This statement only indicates that the Veteran 
had back problems several years after his release from service in 
December 1966, and does not provide evidence of a connection 
between any current back disorder and service.  Therefore, 
overall, the in-service and post-service evidence of record does 
not demonstrate evidence of continuity of any in-service 
symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 496-97.  

Without evidence of a chronic disease in service or a history of 
continuity of symptomatology dating from service, there must be 
some competent evidence of a connection between the Veteran's in-
service low back strain and his current low back disorder.  See 
Shedden, 381 F.3d at 1167.  The Board emphasizes that although 
the Veteran and his spouse are competent to report any symptoms 
he previously or currently has as to his low back disorder, they 
are not competent to render an opinion as to the medical etiology 
of his currently diagnosed L4-5 disc herniation and lumbar 
psuedoarthrosis L4-L5 and L5-S1, because diagnosing the 
particular disorder require medical training or expertise.  See 
38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The 
Board emphasizes that "[t]he type of evidence that will suffice 
to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr, 21 Vet. App. at 308.    

Further, there is no competent medical evidence or opinion in the 
record that relates the Veteran's current low back disorder to 
his active service.  In this regard, the Veteran's medical 
records do not provide evidence of such a connection.  The AOJ 
obtained a private treatment record dated in March 1991 from A. 
Bonati, M.D., which indicates that the Veteran experienced low 
back pain "immediately following" a motor vehicle accident 
which occurred two days prior to the examination.  The examiner 
noted that the Veteran had a prior history of falling off a 
ladder after which he was treated with physical therapy for one 
year, and that the Veteran had experienced no prior back surgery.  
If anything, this record indicates that the Veteran's current low 
back disorders began due to the motor vehicle accident of March 
1991.  

Finally, the Board acknowledges that the VA medical treatment 
records, beginning in January 2005, indicate that the Veteran has 
a diagnosis of chronic back pain, secondary to an in-service back 
injury.  However, this statement does not provide any analysis or 
rationale to explain this conclusion, nor does the VA treating 
physician acknowledge the Veteran's March 1991 motor vehicle 
accident.  A medical history provided by a Veteran and recorded 
by an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  However, VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and that 
the critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the Veteran).  In this case, 
the Board has already concluded that the Veteran's statements 
regarding the history of his disorder are not credible.  The 
records provided by the treating VA physician are simply recorded 
impressions without further elucidation.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains 
only data and conclusions is accorded no weight).  As such, the 
VA medical treatment records which indicate that the Veteran's 
chronic back pain is due to an in-service back injury do not 
provide competent or credible evidence of a connection between 
the Veteran's current disorders of the feet and his military 
service.

As such, the evidence of the claims file indicates that the 
Veteran did experience a fall during service, however he was only 
treated briefly and was provided two examinations both of which 
found his spine and lower extremities to be normal.  As such, the 
severity of his in-service injuries, as recorded at the time, 
clearly does not match his current statements.  Furthermore, at 
best, the credible and probative evidence of record shows that 
the Veteran began experiencing low back pain and treatment 
beginning in 1969, with the first objective medical evidence 
dating to March 1991 after the Veteran experienced a motor 
vehicle accident.  As such, there is no credible evidence of a 
history of the Veteran's current symptoms dating from service, 
nor is there credible or competent evidence of a connection 
between any of the Veteran's current low back disorders and his 
service.  Therefore, the presumption of in-service incurrence for 
degenerative disc disease is also not for application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for a low back disorder in the light most favorable to 
the Veteran, the Board finds that the preponderance of the 
evidence is against service connection such a disorder, and there 
is no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


